Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                               CASE NO.

  SILVIA ALFARO, individually
  and on behalf of all others similarly situated

         Plaintiff,

  vs.

  SUPERNUS PHARMACEUTICALS, INC.

         Defendant.

  ___________________________________________/

                                  CLASS ACTION COMPLAINT

         Plaintiff, SILVIA ALFARO (hereinafter “Plaintiff”), brings this class action under Rule

  23 of the Federal Rules of Civil Procedure against SUPERNUS PHARMACEUTICALS, INC.,

  (“Supernus” or “Defendant”) for its violations of the Telephone Consumer Protection Act, 47

  U.S.C. § 227 (hereinafter “the TCPA”), and the regulations promulgated thereunder. In support,

  Plaintiff alleges as follows:

                                  PRELIMINARY STATEMENT

          1.     Plaintiff brings this Class Action Complaint for damages, injunctive relief, and any

  other available legal or equitable remedies, resulting from the illegal actions of Supernus in

  negligently or willfully contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the

  Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading

  Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to himself and his own

  acts and experiences, and, as to all other matters, upon information and belief, including

  investigation conducted by her attorneys.

                                                   1
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 2 of 13



          2.     The TCPA was designed to prevent calls like the ones described within this

  complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints

  about abuses of telephone technology – for example, computerized calls dispatched to private

  homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,

  744 (2012).

          3.     Additionally, the FCC has explicitly stated that the TCPA’s prohibition on

  automatic telephone dialing systems “encompasses both voice calls and text calls to wireless

  numbers including, for example, short message service (SMS) calls.” U.S.C.A. Const. Amend. 5;

  Telephone Consumer Protection Act of 1991, § 3(a), 47 U.S.C.A. § 227(b)(1)(A)(iii).

  Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D. Cal. 2010)

          4.     In enacting the TCPA, Congress intended to give consumers a choice as to how

  creditors and telemarketers may call them and made specific findings that “[t]echnologies that

  might allow consumers to avoid receiving such calls are not universally available, are costly, are

  unlikely to be enforced, or place an inordinate burden on the consumer. TCPA, Pub.L. No. 102–

  243, § 11. Toward this end, Congress found that:

                 [b]anning such automated or prerecorded telephone calls to the
                 home, except when the receiving party consents to receiving the call
                 or when such calls are necessary in an emergency situation affecting
                 the health and safety of the consumer, is the only effective means of
                 protecting telephone consumers from this nuisance and privacy
                 invasion.

  Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at* 4

  (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s purpose).




                                                  2
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 3 of 13



                                   JURISDICTION AND VENUE

          5.      This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

  1331 and 47 U.S.C. § 227.

          6.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2), because a

  substantial part of the events or omissions giving rise to the claims in this case occurred in this

  District, including the transmission and/or receipt of the subject unauthorized text advertisements.

          7.      The Court has personal jurisdiction over Supernus because it conducts business in

  this state, markets its services and products within this state, and it has availed itself to the

  jurisdiction of the State of Florida by transmitting the subject unauthorized text advertisements to

  Plaintiff and Class Members in this state.

                                               PARTIES

          8.      Plaintiff’s domicile is in Palm Beach County, Florida. Plaintiff is a citizen of the

  state of Florida.

          9.      Class Members are citizens of the state of Florida and throughout the United States.

          10.     Defendant, Supernus, is a foreign corporation registered and licensed to conduct

  business throughout the state of Florida and in Palm Beach county. Supernus lists its principal

  address as 1550 East Gude Drive, Rockville, MD 20805, and its registered agent in Florida as CT

  Corporation System, 1200 South Pine Island Road, Plantation, FL 33324.

          11.     Supernus is in the business of developing and commercializing pharmaceuticals.

          12.     Supernus uses a business model whereby it promotes their pharmaceutical products

  and services, in part, by sending unsolicited text messages to wireless phone users.

          13.     Supernus, directly or through other persons, entities or agents acting on its behalf,

  conspired to, agreed to, contributed to, authorized, assisted with, and/or otherwise caused all of



                                                    3
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 4 of 13



  the wrongful acts and omissions, including the dissemination of the unsolicited text messages that

  are the subject matter of this Complaint.

                                       FACTUAL ALLEGATIONS

          14.     At all times relevant, Plaintiff was a citizen of the State of Florida. Plaintiff is, and

  at all times mentioned herein was, a “person” as defined by 47 U.S.C. § 153 (39).

          15.     Supernus is, and at all times mentioned herein was, a corporation and “persons,” as

  defined by 47 U.S.C. § 153 (39).

          16.     At all times relevant Supernus conducted business in the State of Florida and in

  Palm Beach County, within this judicial district, by sending the unsolicited text messages to

  Plaintiff within this judicial district.

          17.     Supernus utilizes bulk SPAM text messaging, or SMS marketing, to send

  unsolicited text messages, marketing and advertising Supernus’ pharmaceutical products and

  services, including at least 3 unsolicited text messages to Plaintiff.

          18.     For example, on or about May 8, 2019, at approximately 3:35 p.m. (EST), 4:40

  p.m. (EST), and 4:50 p.m. (EST), Supernus sent the following unsolicited text messages to

  Plaintiff’s cellular telephone ending in “5557:”




                                                     4
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 5 of 13




         19.      At no time did Plaintiff consent to receive such unsolicited text messages.

         20.      Through the unsolicited SPAM text messages, Supernus contacted Plaintiff on

  Plaintiff’s cellular telephone regarding unsolicited services via an “automatic telephone dialing

  system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) and prohibited by 47 U.S.C. §

  227(b)(1)(A).

         21.      Upon information and belief, this ATDS has the capacity to store or produce

  telephone numbers to be called, using a random or sequential number generator.



                                                   5
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 6 of 13



         22.     Upon information and belief, this ATDS has the capacity to store numbers on a list

  and to dial numbers from a list without human intervention.

         23.     The impersonal and generic nature of the text messages that Defendant sent to

  Plaintiff demonstrate that Defendant used an ATDS to send the subject text messages. Moreover,

  Defendant itself refers to the text messages as “autodialed marketing texts,” further demonstrating

  that Defendant used an ATDS to send the subject text messages.

         24.     Defendant utilized the number 844-874-7347 to send the subject text messages en

  masse to Plaintiff and Class Members using an autodial function.

         25.     Defendant used a combination of hardware and software systems which have the

  capacity to generate or store random or sequential numbers or to dial sequentially or randomly in

  an automated fashion without human intervention.

         26.     Upon information and belief, Defendant used a device to send the subject text

  messages to Plaintiff and Class Members that stores numbers and dials them automatically from a

  stored list of phone numbers as part of scheduled campaigns.

         27.     The telephone number Supernus called was assigned to a cellular telephone service

  for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. § 227(b)(1).

         28.     The text messages at issue constituted a call that was not for emergency purposes

  as defined by 47 U.S.C. § 227(b)(1)(A)(i).

         29.     Plaintiff did not provide Supernus or its agents prior express consent to receive text

  messages, including unsolicited text messages, to her cellular telephone, pursuant to 47 U.S.C.

         30.     The unsolicited text messages sent by Supernus, or its agents, violated 47 U.S.C. §

  227(b)(1).




                                                   6
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 7 of 13



         31.     Supernus is and was aware that it is placing unsolicited robocalls / texts to Plaintiff

  and other consumers without their prior express consent.

         32.     Plaintiff was damaged by Supernus’ text messages. In addition to using Plaintiff’s

  cellular data, her privacy was wrongfully invaded, and Plaintiff has become understandably

  aggravated with having to deal with the frustration of repeated, unwanted robo-text messages

  forcing her to divert attention away from her work, personal life, and other activities.

                                    CLASS ACTION ALLEGATIONS

         33.     Plaintiff brings this class action under rules 23(a) and 23(b)(2) & (b)(3) of the

  Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class” or “Class

  Members” defined as:

                 All people within the United States (i) who were sent a text message
                 within the four years prior to the filing of the Complaint, (ii) from
                 Defendant and/or its agents, (iii) promoting Defendant’s products
                 and/or services.

                 Excluded from the Class are: any Defendant, and any subsidiary or
                 affiliate of that Defendant, and the directors, officers and employees
                 of that Defendant or its subsidiaries or affiliates, and members of the
                 federal judiciary.

         34.     This action has been brought and may properly be maintained as a class action

  against Supernus pursuant to Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community of interest in the litigation and the proposed Class is easily ascertainable.

  Plaintiff reserves the right to amend the Class definition if discovery and further investigation

  reveal that any Class should be expanded or otherwise modified.

         35.     Numerosity: At this time, Plaintiff does not know the exact number of Class

  Members, but among other things, given the nature of the claims and that Supernus’ conduct

  consisted of a standardized SPAM text messaging campaign electronically sent to particular



                                                   7
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 8 of 13



  telephone numbers, Plaintiff believes, at a minimum, there are greater than forty (40) Class

  Members. Plaintiff believes that the Class is so numerous that joinder of all members of the Class

  is impracticable and the disposition of their claims in a class action rather than incremental

  individual actions will benefit the Parties and the Court by eliminating the possibility of

  inconsistent or varying adjudications of individual actions.

         36.      Upon information and belief, a more precise Class size and the identities of the

  individual members thereof are ascertainable through Supernus’ records, including, but not limited

  to Supernus’ text and marketing records.

         37.      Members of the Class may additionally or alternatively be notified of the pendency

  of this action by techniques and forms commonly used in class actions, such as by published notice,

  e-mail notice, website notice, fax notice, first class mail, or combinations thereof, or by other

  methods suitable to this class and deemed necessary and/or appropriate by the Court.

         38.      Existence and Predominance of Common Questions of Fact and Law: There is

  a well-defined community of common questions of fact and law affecting the Plaintiff and

  members of the Class. Common questions of law and/or fact exist as to all members of the Class

  and predominate over the questions affecting individual Class members. These common legal

  and/or factual questions include, but are not limited to, the following:

               a. Whether, within the four years prior to the filing of this Complaint, Supernus or its

                  agents sent any unsolicited text message/s (other than a message made for

                  emergency purposes or made with the prior express consent of the called party) to

                  a Class member using any automatic dialing and/or SMS texting system to any

                  telephone number assigned to a cellular phone service;

               b. How Supernus obtained the numbers of Plaintiff and Class members;



                                                    8
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 9 of 13



               c. Whether the dialing system used to send the subject text messages is an Automatic

                  Telephone Dialing System;

               d. Whether Supernus engaged in telemarketing when it sent the text messages which

                  are the subject of this lawsuit;

               e. Whether the text messages sent to Plaintiff and Class Members violate the TCPA

                  and its regulations;

               f. Whether Supernus willfully or knowingly violated the TCPA or the rules prescribed

                  under it;

               g. Whether Plaintiff and the members of the Class are entitled to statutory damages,

                  treble damages, and attorney fees and costs for Supernus’ acts and conduct;

               h. Whether Plaintiff and members of the Class are entitled to a permanent injunction

                  enjoining Supernus from continuing to engage in its unlawful conduct; and

               i. Whether Plaintiff and the Class are entitled to any other relief.

         39.      One or more questions or issues of law and/or fact regarding Supernus’ liability are

  common to all Class Members and predominate over any individual issues that may exist and may

  serve as a basis for class certification under Rule 23(c)(4).

         40.      Typicality: Plaintiff’s claims are typical of the claims of the members of the Class.

  The claims of the Plaintiff and members of the Class are based on the same legal theories and arise

  from the same course of conduct that violates the TCPA.

         41.      Plaintiff and members of the Class each received at least one SPAM text

  advertisement, advertising pharmaceutical services and/or products, which Supernus sent or

  caused to be sent to Plaintiff and the members of the Class.




                                                     9
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 10 of 13



          42.     Adequacy of Representation: Plaintiff is an adequate representative of the Class

  because Plaintiff’s interests do not conflict with the interests of the members of the Class. Plaintiff

  will fairly, adequately and vigorously represent and protect the interests of the members of the

  Class and has no interests antagonistic to the members of the Class. Plaintiff has retained counsel,

  who are competent and experienced in litigation in the federal courts, TCPA litigation and class

  action litigation.

          43.     Superiority: A class action is superior to other available means for the fair and

  efficient adjudication of the claims of the Class. While the aggregate damages which may be

  awarded to the members of the Class are likely to be substantial, the damages suffered by

  individual members of the Class are relatively small. As a result, the expense and burden of

  individual litigation makes it economically infeasible and procedurally impracticable for each

  member of the Class to individually seek redress for the wrongs done to them. Plaintiff does not

  know of any other litigation concerning this controversy already commenced against Supernus by

  any member of the Class. The likelihood of the individual members of the Class prosecuting

  separate claims is remote. Individualized litigation would also present the potential for varying,

  inconsistent or contradictory judgments, and would increase the delay and expense to all parties

  and the court system resulting from multiple trials of the same factual issues. In contrast, the

  conduct of this matter as a class action presents fewer management difficulties, conserves the

  resources of the parties and the court system, and would protect the rights of each member of the

  Class. Plaintiff knows of no difficulty to be encountered in the management of this action that

  would preclude its maintenance as a class action.

          44.     Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an alternative to

  or in addition to certification of the Class under Rule 23(b)(3), class certification is warranted



                                                    10
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 11 of 13



  under Rule 23(b)(2) because Supernus has acted on grounds generally applicable to Plaintiff and

  members of Class, thereby making appropriate final injunctive relief with respect to Plaintiff and

  Class Members as a whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  generally applicable to the entire Class in order to enjoin and prevent Supernus’ ongoing violations

  of the TCPA, and to order Supernus to provide notice to them of their rights under the TCPA to

  statutory damages and to be free from unwanted faxes

                                COUNT I
   NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                            47 U.S.C. § 227(b)

         45.     Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 44 of this Complaint as though fully stated herein.

         46.     The foregoing acts and omissions of Supernus constitutes numerous and multiple

  negligent violations of the TCPA, including but not limited to each and every one of the above-

  cited provisions of 47 U.S.C. § 227 et seq.

         47.     As a result of Supernus’ negligent violations of 47 U.S.C. § 227 et seq., Plaintiff

  and the Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

  pursuant to 47 U.S.C. § 227(b)(3)(B).

         48.     Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against Supernus, as set forth in the Prayer for Relief below.




                                                   11
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 12 of 13



                                     COUNT II
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                       TELEPHONE CONSUMER PROTECTION ACT
                                  47 U.S.C. § 227(b)

         49.      Plaintiff incorporates by reference all of the allegations contained in paragraphs 1

  through 44 of this Complaint as though fully stated herein.

         50.      The foregoing acts and omissions of Supernus constitutes numerous and multiple

  knowing and/or willful violations of the TCPA, including but not limited to each and every one of

  the above-cited provisions of 47 U.S.C. § 227(b).

         51.      As a result of Supernus’ knowing and/or willful violations of 47 U.S.C. § 227(b),

  Plaintiff and The Class are entitled to an award of $1,500.00 in statutory damages, for each and

  every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

         52.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting such

  conduct in the future.

         WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the Class

  members relief against Supernus, as set forth in the Prayer for Relief below.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and in favor

  of the class, against Supernus for:

               a. An order certifying this case as a class action, certifying Plaintiff as representative

                  of the Class, and designating Plaintiff’s attorneys Class counsel;

               b. Statutory damages of $500 per text;

               c. Willful damages at $1,500 per text;

               d. A declaration that Supernus’s practices described herein violate the Telephone

                  Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);

                                                    12
Case 9:19-cv-81554-RAR Document 1 Entered on FLSD Docket 11/14/2019 Page 13 of 13



            e. An injunction prohibiting Supernus’ from using an automatic telephone dialing

                system to text numbers assigned to cellular telephones without the prior express

                written consent of the called party;

            f. Reasonable attorney’s fees and costs; and

            g. Such further and other relief as this Court deems reasonable and just.

                                  DEMAND FOR JURY TRIAL

        Plaintiff is entitled to, and demands, a trial by jury.

  Dated: November 14, 2019                      Respectfully submitted,

                                                /s/ Steven N. Saul
                                                Joshua H. Eggnatz, Esq. (FBN: 0067926)
                                                Michael J. Pascucci, Esq. (FBN: 0083397)
                                                Steven N. Saul, Esq. (FBN: 1002827)
                                                EGGNATZ | PASCUCCI
                                                7450 Griffin Road, Suite 230
                                                Davie, FL 33314
                                                Tel: (954) 889-3359
                                                Fax: (954) 889-5913
                                                MPascucci@JusticeEarned.com
                                                JEggnatz@JusticeEarned.com
                                                SSaul@JusticeEarned.com
                                                SGizzie@JusticeEarned.com


                                                Attorneys for Plaintiff and the Proposed Class




                                                   13
